Citation Nr: 0902682	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability, to include kerato-conjunctivities, claimed as 
tear duct damage.

2.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with reflux esophagitis and history of 
irritable colon syndrome.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
December 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of April 2004 and January 2008 rating 
decisions.  

In the April 2004 decision, the RO, inter alia, implicitly 
reopened the claim for service connection for a right eye 
disability and denied the claim on the merits. The veteran 
filed a notice of disagreement (NOD) in May 2004.  
Subsequently, in August 2004, the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal later that same month.  

In August 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In a December 2006 decision, the Board reopened the veteran's 
claim for service connection for a right eye disability and 
remanded the claim for service connection, on the merits, to 
the RO for additional development.  

In a January 2008 decision, the RO continued a 10 percent 
disability rating for the veteran's service-connected hiatal 
hernia disability.  The veteran filed a notice of 
disagreement (NOD) in March 2008, and the RO issued a 
statement of the case (SOC) in August 2008.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2008.  

After performing the requested actions requested by the Board 
in the December 2006 remand, the RO continued the denial of 
the claim for service connection for a right eye disability 
(as reflected in an October 2008 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although service treatment records reflect that in June 
1963 a foreign body was removed from the veteran's right eye, 
and in June 1963 and June 1964 he was diagnosed and treated 
for right eye conjunctivitis; no injury to the right eye was 
diagnosed as a result of the foreign body and no chronic 
right eye disability was shown in service, and there is no 
evidence that the veteran was treated for a right eye 
condition until more than 20 years after the veteran's 
separation from service.

3.  The weight of the competent, probative medical evidence 
indicates that the veteran does not have a current right eye 
disability related to service.

4.  The veteran's service-connected digestive disorder is 
manifested by persistently recurrent epigastric distress with 
pyrosis (heartburn), regurgitation, nausea, and diarrhea, 
accompanied by substernal pain, which collectively are 
productive of considerable impairment of health. 


CONCLUSION OF LAW

1.  The criteria for service connection for a right eye 
disability, to include kerato-conjunctivities, claimed as 
tear duct damage, are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  Resolving all doubt in favor of the veteran, the criteria 
for a 30 percent, but no higher, rating for hiatal hernia 
with reflux esophagitis and history of irritable colon 
syndrome have been met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.7, 
4.114, DCs 7319-7346 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned pursuant to Dingess/Hartman..  In addition, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings. 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2003 pre-rating letter provided notice 
to the veteran of the  evidence and information needed to 
substantiate his claim for service connection on appeal.  In 
an August 2007 and an October 2007 pre-rating letter, the 
veteran was provided notice regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating for a right eye disability.  Each of these 
letters also informed the veteran of what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA, pertinent 
to the specific claim.  The letters further requested that 
the veteran submit any additional information or evidence in 
his possession that pertained to his claims.  The October 
2007 letter also informed the veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  

In a January 2007 letter, the veteran was requested to 
complete and return VA authorization forms to obtain 
outstanding private medical records pertinent to the claim 
for service connection for a right eye disability.  In the 
letter, the veteran was specifically informed that medical 
treatment reports from Dr. E. Nicholas should be sent to the 
RO.  The January 2007 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  
Thereafter, the RO provided the veteran with an August 2008 
notice letter which included the pertinent rating criteria 
for the veteran's digestive disorder; this satisfies the 
notice requirements of Vazquez-Flores.

Following the issuance of the notices described above, the 
veteran and his attorney were afforded further opportunities 
to present pertinent information and/or evidence to the 
matters on appeal before the RO readjudicated the claims (as 
reflected in separate October 2008 SSOCs).  Hence, the 
veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to each of the matters on appeal. 
Pertinent medical evidence of record includes the veteran's 
service treatment records, VA medical records, private 
medical records and the reports of a December 2007 VA 
esophagus and hiatal hernia examination and an October 2008 
VA eye examination.  Also of record and considered in 
connection with the appeal is the transcript of the August 
2006 Board hearing, as well as various written statements 
provided by the veteran as well as by his attorney, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service treatment records show that in June 1963 the veteran 
was seen after he got a small piece of trash in his right 
eye.  The examiner noted that it was removed with a Q-tip.  
After the foreign body was removed, it was determined that 
the veteran had some irritation. The veteran was then 
evaluated a few days later with complaints that his right eye 
was bothering him.  The impression was viral 
keratoconjunctivitis.  A June 1964 record also notes that the 
veteran was diagnosed with viral keratoconjunctivitis.  There 
are no subsequent complaints or clinical findings pertaining 
to the right eye shown during the veteran's remaining eleven 
years of service.  

On separation examination in May 1965, the veteran's eyes 
were evaluated as clinically normal and on contemporaneous 
self-report of medical history the veteran denied eye 
trouble.  A May 1966 reenlistment examination report reflects 
that the veteran was found to have defective distant vision 
that was not considered disabling, otherwise, his eyes were 
evaluated as clinically normal.  Again, on contemporaneous 
self-report of medical history, the veteran denied any eye 
trouble.  On separation examination in November 1973, the 
veteran's eyes were evaluated as clinically normal with a 
notation of defective distant and near vision, each eye, 
corrected.  The veteran denied eye trouble on contemporaneous 
self-report of medical history.  

In September 1981, the veteran submitted an application for 
VA compensation for several claimed disabilities; however, he 
did not seek service connection for a right eye disability.  

A December 1981 VA examination report shows that examination 
of the veteran's  eyes revealed normal findings.  No right 
eye disability was diagnosed.  

In May 1982 the veteran submitted a claim for service 
connection for additional disabilities, which did not 
included a right eye disability.

A May 1989 record of treatment for all ailments during the 
veteran's period of service shows that in 1963 and 1964 the 
veteran was assessed with viral keratoconjunctivitis.

In April 1990, the RO issued a rating decision in which it 
adjudicated all potential claims for service connection for 
disabilities treated in service, which appears to be based on 
the above May 1989 record listing all ailments treated in 
service.  Even though the veteran did not specifically submit 
a claim for service connection for right eye conjunctivitis, 
the RO considered such based on the conditions inclusion in 
the May 1989 record.  The RO denied service connection for 
right eye conjunctivitis, because treatment in service was 
for acute cases and not for a chronic right eye condition and 
there was no residual disability as there was no subsequent 
records of evaluation or treatment during the veteran's 
remaining years in service or thereafter.  

A February 1990 VA Agent Orange examination report is 
negative for findings or diagnosis of a right eye condition.  

A September 1995 VA examination report reflects that on 
physical evaluation, the veteran's eyes revealed normal 
fields of vision, and his extraocular movements and 
fundoscope were normal.  The record was negative for any 
indication of a right eye disability, to include 
deratoconjunctivitis.  

A May 1999 VA examination report reflects a normal assessment 
of the veteran's conjunctiva and sclera.  

A September 2000 private medical record from Dr. J.L.D., 
notes that the veteran reported that he had experienced 
blurry vision over the past fifteen years.  On physical 
examination, Dr. D. observed clear and white conjunctivae and 
the veteran's extraocular movements were intact.  The 
diagnosis was early glaucoma.  

In March and June 2003 letter, the veteran requested to 
reopen his claim for service connection for his right eye for 
loss of tear duct and side vision, contending he was hit in 
the eye while in service.  
A July 2003 letter from E. Nicolitz, M.D., reflects that the 
veteran has a history of intermittent visual disturbance and 
loss of peripheral field in the right eye.

In the veteran's May 2004 NOD, he asserted that Dr. Nicolitz 
had informed him that he had tear duct damage.  

During the veteran's August 2006 hearing, he testified that 
he had received treatment for conjunctivitis after service.

In a September 2006 letter, R. A. Darby, O.D., stated that 
she examined the veteran and he has a history of recurrent 
keratoconjunctivitis causing redness and irritation in the 
right eye since an eye injury in June 1963, which occurred 
while he was on active military duty.  Examination revealed 
that the veteran had an injection of the right conjuctiva and 
superficial punctuate keratitis.  His tear production was 
also decreased.  Dr. Darby stated that these signs are 
consistent with dry eye syndrome which can lead to 
keratoconjunctivitis and that this condition may have been 
caused by the veteran's eye injury in 1963.  Therefore, she 
opined that the veteran's recurrent keratoconjunctivitis is 
as least as likely as not the result of the corneal injury 
that incurred during his active military service.  

An October 2008 VA eye examination report reflects that the 
claims file and medical records were reviewed.  The veteran 
reported that he had chronic right eye keratoconjunctivitis 
with an onset in 1963 that was intermittent with remissions.  
He currently treated this condition with eye drops.  In 
addition, the veteran reported an abnormal tear duct of the 
right eye with a date of onset, per the veteran of 1963, 
which he indicated was stable since the initial onset.  The 
veteran reported a medical history of trauma to the right eye 
in June 1963 from using a table saw and a piece of wood went 
into his right eye.  After performing a thorough physical 
examination, the VA examiner diagnosed vortex keratopahy, 
each eye, secondary to amiodarone use.  The VA examiner noted 
that there were no records indicating that the veteran's had 
previous treatment for conjunctivitis since 1963, based on 
his review of the claims file, indicating that four volumes 
of records were without evidence of additional treatment.  
The problem associated with the diagnosis was chronic 
keratoconjunctivitis.  The VA examiner opined that this 
condition was not caused by previous foreign body injury that 
occurred while in-service.  

The October 2008 VA examiner also diagnosed diabetes mellitus 
without retinopathy, both eyes; epiphora of the right eye, 
patent nasolacrimal duct on irrigation with no signs of 
damage, problems associated with this diagnosis was an 
abnormal tear duct of the right eye; and brow ptosis right 
eye greater than left eye, not true eyelid ptosis, senile 
condition related to laxity of brow tissue, visual field 
improved with holding the brown, normal levator function, 
each eye, and margin reflex distance.  The examiner opined 
that each of these three diagnosed conditions were not caused 
by previous foreign body injury that occurred in service.     

Based on the evidence above, the Board finds that the medical 
evidence in this case fails to establish the veteran has a 
current right eye disability related to service.  
Furthermore, the Board finds no persuasive objective medical 
evidence that the veteran had a chronic right eye condition 
in service that continued after service. Initially, the Board 
points out that the evidence of record indicates that he 
received treatment in service for a foreign body to his right 
eye with no noted residual and treatment for conjunctivitis 
on two occasions, with no additional treatment, findings or 
diagnosis of any right eye conditions for the remaining 
eleven years in service,

Furthermore,  the Board is strongly persuaded by the evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, in this 
case more than 20 years, in which the veteran was evaluated 
for complaints of a right eye condition.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Additionally, the record reflects that the veteran did not 
complain of a current right eye condition or residuals from 
an injury to his right eye until after the RO, sua sponte, 
adjudicated a claim for service connection for a right eye 
disability in an April 1990 decision.  It was subsequent to 
that decision in April 1990 when the veteran pursued VA 
disability benefits for a right eye disability, even though 
he had previously filed claims for service connection for 
several other disabilities in September and December 1981, 
within 5 years of his discharge from service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

Significantly, moreover, while the medical evidence 
establishes that the veteran has a current diagnosis of a 
right eye disability, the record contains two conflicting 
opinions regarding the etiology.

The only medical opinion that tends to support the veteran is 
a September 2006  statement from the veteran's private 
physician, Dr. Darby that the veteran's recurrent 
keratoconjunctivitis is as least as likely as not the result 
of the corneal injury that incurred during his active 
military service.  However, the Board finds this statement is 
not persuasive.  Dr. Darby did not indicate that the claims 
file or any pertinent medical records were reviewed.  
Furthermore, the Board finds that Dr. Darby merely reiterated 
information, as it was being provided to her by the veteran 
as there is no indication in any of the four volumes of 
evidence associated with the claims file that the veteran 
sustained an injury to the cornea, or for that matter, any 
residual injury from the foreign body removed from the 
veteran's right eye during service in June 1963.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (a transcription of a lay 
history is not transformed into competent evidence merely 
because the transcriber happens to be a medical 
professional).  A medical opinion can be no better than the 
facts alleged by the veteran, and an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).

By contrast, the Board finds persuasive the medical opinion 
the October 2008 VA examiner provided in the report of 
examination, in which he opined that none of the veteran's 
currently diagnosed right eye disabilities were related to an 
injury incurred during service.  The opinion clearly was 
based on full review of the veteran's claims file, and, thus, 
consideration of the veteran's documented medical history.  
Such review would, of necessity, also involve consideration 
of the veteran's reported history and assertions.  
Furthermore, the rationale underlying the opinion is 
reasonable and consistent with the evidence of record.  
Accordingly, the Board finds that the most persuasive opinion 
on the medical question upon which this claim turns weighs 
against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In addition to the medical evidence, the Board has considered 
the testimony and written statements of the veteran, as well 
as those advanced by his attorney, on his behalf; however, 
none of this evidence provides a basis for allowance of the 
claim.  It is noted that they are each competent, as a lay 
person to report on that which they each, as individuals, 
have personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, to whatever extent the veteran, 
and his attorney - through arguments made on the veteran's 
behalf-attempt to support the claim on the basis of 
assertions, alone, the Board points out that matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons, neither the veteran nor his 
attorney is shown to have appropriate medical training and 
expertise to competently render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for a right eye disability, to include 
kerato-conjunctivities, claimed as tear duct damage,     must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent, 
probative evidence on the question of medical nexus weighs 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Increased Rating

The veteran contends that his service-connected hiatal hernia 
disability is more severe than the current 10 percent 
disability rating reflects.

Disability ratings are determined by application of the  
criteria set forth in VA's Schedule for Rating Disabilities,  
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After  
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's disability is rated under hyphenated Diagnostic 
Code 7319-7346 which indicates a digestive disorder including 
irritable colon syndrome and hiatal hernia.  See 38 C.F.R. § 
4.27 (2008) (noting that the diagnostic code for diseases may 
contain the diagnostic code for the disease followed by a 
hyphen and the diagnostic code for the residual condition on 
which the rating is based); 38 C.F.R. § 4.114, Diagnostic 
Codes 7319 (irritable colon syndrome), 7346 (hiatal hernia).

The pertinent medical evidence consists of VA outpatient 
treatment records dated from September to October 2007 
reflecting that the veteran complained of having bowel 
movements as soon as he ate, crampy abdominal pain, and loose 
bowel movements every time he eats.  As a result he has 
episodes of incontinence.  He complained of nausea, vomiting 
once a month, and heartburn all the time.  He denied 
constipation, weight loss, and blood in his stool.   The 
assessment was nausea, vomiting, partially controlled 
gastrointestinal reflux disorder and abdominal pain relieved 
by bowel movement every day for years, could be irritable 
bowel syndrome.

A December 2007 VA esophagus and hiatal hernia examination 
report reflects that the veteran complained of worsening 
symptoms.  He stated he was having increased coughing with 
increased pain and regurgitation in his esophagus.  Also, he 
reported increased abdominal pain with cramping and 
intermittent diarrhea.  His current medications were helpful, 
but were not totally effective.  The veteran denied a history 
of hospitalization or surgery related to the esophagus.  He 
had nausea on a daily basis and weekly vomiting, 
contemporaneous to meals.  The veteran reported a history of 
esophageal distress several times a week accompanied by 
substernal pain, which was frequent and the severity of which 
he described as moderate.  He had weekly heartburn and a 
history of regurgitation, the latter of which occurred 
several times a week.  Physical examination revealed that the 
veteran's overall general health was fair with no signs of 
anemia.  An echogram of the abdomen was performed and the 
radiologist's impression was echogenic liver suggestive of 
fatty infiltrative changes.  Mild splenomagaly and status 
post cholecystectomy.  The VA examiner noted that the veteran 
was retired as of 1986 due to cardiac problems and knee 
injury.  The diagnosis was residuals hiatal hernia with 
reflux esophagitis and history of irritable colon syndrome.  
The examiner noted that no significant affects of the 
veteran's disability on his usual daily activities other than 
intermittent diarrhea.  

Baptist Medical Center records dated from March 2008 to 
September 2008 reflect that the veteran was evaluated and 
treated for compliants and findings of abdominal cramps and 
pain, decreased appetite, nausea, and persistent diarrhea.  
The veteran reported that he has an urgency to have a bowel 
movement within a few minutes after eating.  He denied 
constipation.  He had a negative colonoscopy last year as 
indicated by the veteran.  He denied mucus or blood.  His 
general appearance on physical examination was noted as in 
acute distress, well hydrated.  Abdominal palpation revealed 
abnormalities of direct tenderness in the right upper 
quadrant and the right and left lower quadrants of the 
abdomen.  Abdomen was soft, not firm.  Abdominal muscle 
guarding and rigidity were not demonstrated.  Murphy's sign 
was not observed.  Liver and spleen were normal to palpation.  
Laboratory results revealed that the veteran's kidney 
function was normal, his fasting blood sugar was mildly 
elevated, and one of his liver enzymes was minimally 
elevated.  All stool studies were negative.  No anemia was 
reported.  

As noted above, the RO has continued a 10 percent disability 
rating for the veteran's service-connected digestive 
disability pursuant to Diagnostic Code 7319-7346.  

Evaluations for digestive disorders under Diagnostic Codes 
7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  See 38 
C.F.R. § 4.114.  A single evaluation will be assigned under 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114. 

Under DC 7319 for irritable colon syndrome,  a 10 percent 
rating is warranted when there are moderate symptoms with 
frequent episodes of bowel disturbance with abdominal 
distress. A 30 percent rating is for assignment when there 
are severe symptoms with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Under DC 7346 for hiatal hernia, a 10 percent rating is 
warranted when the disease exhibits two or more of the 
symptoms for the 30 percent evaluation of less severity. A 30 
percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. A 60 
percent rating is assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

The veteran's current 10 percent rating for either irritable 
colon syndrome or hiatal hernia contemplates moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress or a hiatal hernia with 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  38 C.F.R. § 4.114, Diagnostic Codes 7319, 
7346.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the veteran's service-
connected hiatal hernia with reflux disability is shown to be 
productive of a disability picture that more nearly 
approximates that of persistent, recurrent epigastric 
distress with pyrosis and regurgitation, accompanied by 
substernal pain productive of considerable impairment of 
health.  In this regard, the record shows that the veteran 
has consistently reported and received evaluation and 
treatment for ongoing problems with nausea, vomiting, and 
diarrhea with each meal, epigastric pain, heartburn and 
substernal pain.  The medical evidence shows that although 
the veteran is prescribed medication for his digestive 
symptoms, they are only partially effective.  Therefore, 
resolving reasonable doubt in the veteran's favor, based upon 
the recurrence of the above noted epigastric distress and 
pain symptoms associated with his service-connected digestive 
disorder, the Board finds that the criteria for a 30 percent 
rating under DC 7346 are met.  However, the veteran does not 
have symptoms of material weight loss and hematemesis or 
melena with moderate anemia or a degree of pain and vomiting 
sufficient to collectively produce severe impairment of 
health, and therefore, the next higher 60 percent rating 
under DC 7346 is not warranted.

A rating in excess of 30 percent under other potentially 
applicable diagnostic codes has also been considered.   
Schafrath, 1 Vet. App. at 595.  But under DC 7319 for 
irritable colon  syndrome, the maximum rating is 30 percent.  
Additionally, none of the medical evidence shows that the 
veteran has an ulcer.  38 C.F.R. § 4.114, Diagnostic  Codes 
7304-06 (2008).   Moreover, the remaining digestive system 
disorders are not shown by the evidence of record.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7200-7301, 7307-18, 7321- 37, 7342-
45, 7347-54 (2008).  Accordingly, a rating in excess of 30 
percent is not warranted for the veteran's service-connected 
digestive disorder under any alternative diagnostic code. 

The Board has also considered the potential application of 38  
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  However, the 
veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating  Disabilities, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996);  Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Accordingly, the Board finds that the evidence supports a 30 
percent, but no higher, rating for hiatal hernia with reflux 
esophagitis and history of irritable colon syndrome.  


ORDER

Service connection for a right eye disability, to include 
kerato-conjunctivities, claimed as tear duct damage, is 
denied.

A 30 percent rating for hiatal hernia with reflux esophagitis 
and history of irritable colon syndrome is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits. 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


